UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7090


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY VINCENT WHORLEY, a/k/a Tyrone,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cr-00010-GMG-RWT-1)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Vincent Whorley, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gary   Vincent     Whorley   appeals   the   district    court’s    order

denying his “motion to produce notarized document.”                   We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Whorley, No. 3:15-cr-00010-GMG-RWT-1 (N.D.W. Va., Aug.

1, 2016).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument   would    not   aid   the   decisional

process.

                                                                    AFFIRMED




                                     2